DETAILED ACTION

Drawings
	The drawing filed on 9/21/21 has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the newly amended phrase “the patient interface being configured for limited compression against the skin area of interest … such that the limited compression of the patient interface creates … an optical focus for the optical system for viewing the skin area of interest” fails to comply with enablement requirement.  An optical system with a plurality of optical components has to be moved in a systematic way during focusing.  It is not clear how a simple limited compression of the patient interface against the skin area of interest can change the entire optical system to a focusing state.  Applicant claims support for this amendment is found in pending claim 2, as well as paragraphs [0133] and [0135] and FIGS. 20-23 of the published version (US Publication 2019/0167378A).  However, only one sentence in paragraph [0135] briefly described this feature of the optical element: Pressure is applied so as to compress the flexible patient interface to form a light seal and wherein the optics within 
Claims 3-7 and 10-20 are rejected based upon the rejected base claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 9/21/21 have been fully considered but they are not persuasive.
Regarding claim 1, the newly amended phrase “the patient interface being configured for limited compression against the skin area of interest … such that the limited compression of the patient interface creates … an optical focus for the optical system for viewing the skin area of interest” fails to comply with enablement requirement.  An optical system with a plurality of optical components has to be moved in a systematic way during focusing.  It is not clear how a simple limited compression of the patient interface against the skin area of interest can change the entire optical system to a focusing state.  Applicant claims support for this amendment is found in pending claim 2, as well as paragraphs [0133] and [0135] and FIGS. 20-23 of the published version (US Publication 2019/0167378A).  However, only one sentence in paragraph [0135] briefly described this feature of the optical element: Pressure is applied so as to compress the flexible patient interface to form a light seal and wherein the optics within the housing 4004 are preferably arranged to provide optical focus based on axial compression of the patient interface 4090.  None of FIGS. 20-23 described this feature in detail.  Therefore, the claim 

Other Information/Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JACK DINH/
Primary Examiner, Art Unit 2872
9/30/21